OPINION DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLE
Quizás si técnicamente hubiera sido más correcto que yo hubiera convenido en que la sentencia de la corte inferior *552al anular el certiorari debía ser confirmada. Sin embargo, como creo que la corte municipal carecía de .jurisdicción para ordenar un traslado y como la opinión de esta corte resuelve que tal jurisdicción existía, un disentimiento pare-cía más lógico.
En la ley común las acciones de esta naturaleza eran transitorias y podría seguirse una acción contra un deman-dado donde se le encontrara. Los estatutos de la mayoría de los Estados lian hecho depender la jurisdicción de la residencia del demandado, a menos que él se someta. En Puerto Rico esto se hace de acuerdo con el estatuto en cuanto a las cortes de distrito, pero dicho estatuto no es aplicable expresamente a las cortes municipales. No estoy convencido de que un estatuto que prescribe para las cortes municipales un procedimiento semejante al de las cortes de distrito pueda conferir a ellas la jurisdicción que dichas cortes municipales de otro modo no tienen. Consideraré esto con un poco de más amplitud al discutir mi punto principal.
Este punto es, asumiendo que la jurisdicción en Puerto Rico depende de la residencia de un demandado, que nin-gún estatuto dispone nada en cuanto a traslados de una corte municipal a otra. Dar a una corte jurisdicción me-diante un traslado es una cosa. Decir como lo hace el ar-tículo 3 de la ley de 1904, que los procedimientos en las-cortes municipales deberán ser tramitados conforme a las reglas y procedimientos en práctica en las cortes de distrito es otra cosa. Este artículo' a mi juicio significa claramente que el procedimiento qué ha de seguirse por las cortes mu-nicipales debe ajustarse a las reglas y procedimiento des-pués que la corte municipal adquiera jurisdicción. El es-tatuto no confiere ninguna nueva jurisdicción. Si la corte municipal carece de jurisdicción puede declarar tal hecho, pero la ley no le dá ninguna facultad para trasladar un caso. Los estatutos que confieren jurisdicción o facultad para or-*553denar nn traslado deben ser interpretados estrictamente, como lo afirma la opinión de la mayoría en este caso. No disentiría del razonamiento de la expresada opinión si estu-viera conforme en cuanto al derecho de las cortes municipa-les para ordenar traslados.